Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                       )
                                        )
              Plaintiff,                ) Case No. 17 cv 81261
                                        )
         v.                             ) Judge William P. Dimitrouleas
                                        ) Magistrate Judge William Matthewman
   CHECKPOINT SYSTEMS, INC.,            )
                                        )
              Defendant.                )
                                        )

        DEFENDANT’S MOTION TO COMPEL NON-PARTY BEST SECURITY
             ACQUISITION, LLC TO PRODUCE ALL DOCUMENTS
    RESPONSIVE TO SUBPOENA AND INCORPORATED MEMORANDUM OF LAW
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 2 of 8



             Checkpoint Systems, Inc. (“Checkpoint”) moves to compel Best Security Acquisition,
  LLC (“Best Security”) to produce all documents and information responsive to the Subpoena to
  Produce Documents (“Subpoena”), attached as Exhibit A. Checkpoint served the Subpoena on
  Best Security for limited documents relevant to Checkpoint’s defense in this antitrust matter, but
  despite several attempts between the parties to resolve any issues without court intervention,
  Checkpoint remains without relevant information critical to its defense. Checkpoint now seeks an
  order compelling Best Security to fully comply with the Subpoena.
        I.      RELEVANT BACKGROUND
             All-Tag Corp. (“All-Tag”) accuses Checkpoint of violating antitrust laws by allegedly
  foreclosing competitors from selling labels used with RF Electronic Article Surveillance (“EAS”)
  systems by leveraging its “unique position” as a provider of RF EAS towers, deactivators,
  installation and service. All-Tag alleges, among other things, that Checkpoint uses its dominance
  in RF EAS to foreclose it and other competitors from selling RF EAS labels in the Relevant
  Markets it has defined (i.e., retailers with certain EAS systems already installed; and drug stores,
  grocery stores and stores selling small items), and that Checkpoint has illegally bundled its EAS
  products with other products and services, including closed circuit television (“CCTV”) that
  competitors cannot provide. (D.E. 35; ¶¶ 42-53).
             All-Tag claims that only Checkpoint and All-Tag are “effective” competitors in the
  Relevant Markets but identified Best Security as a competitor who has sold RF EAS systems and
  labels and can provide servicing of EAS systems. See All-Tag’s Fourth Supplemental Responses
  to Checkpoint’s Interrogatories, Nos. 3, 9, attached hereto as Exhibit B.1 Moreover, Best Security
  promotes itself as being “the largest independent distributor of EAS systems, hard tags, labels and
  accessories” and “manufactures items that are compatible and interchangeable with…Checkpoint
  tags and systems.” See http://www.bsi-eas.com/Company-Profile. Because Best Security is a
  competitor in the Relevant Market, it is likely to have relevant information necessary for
  Checkpoint’s defense.
             On November 11, 2018, Checkpoint served a Subpoena seeking information related to Best
  Security’s sales and servicing of EAS systems and labels, as well as CCTV sales, from September
  1, 2012 to present to retailers in the Relevant Market. (Ex. A.) Best Security requested an



  1
      Exhibit B will be filed under seal pursuant to the S.D. Fla. Local Rules.


                                                     1
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 3 of 8



  extension while the parties conferred on Best Security’s confidentiality concerns. See e-mail
  correspondence, attached hereto as Exhibit C. To assure Best Security that its alleged confidential
  business records would not be disclosed other than to attorneys and experts in the litigation,
  Checkpoint provided Best Security with a copy of the Stipulated Protective Order, which permits
  Best Security to produce information as “Highly Confidential.” Id.; see also, Protective Order,
  (D.E. 55). On March 5, 2019, Best Security served its Objections and Responses to Checkpoint’s
  Subpoena (“Objections”), attached hereto as Exhibit D, objecting to the Subpoena in its entirety.
  The parties engaged in a subsequent meet and confer on March 11, 2019 but Best Security
  continues to refuse to produce any of the requested information, instead proposing to provide
  aggregate information by category of retailer in the Relevant Market. See e-mail correspondence,
  attached hereto as Exhibit E. Best Security’s proposal, however, is insufficient as Best Security’s
  categorization of the various retailers is subject to interpretation, does not permit Checkpoint to
  evaluate competitors in the various categories of the Relevant Market, or rebut All-Tag’s assertion
  that certain customers are foreclosed from label sales.
     II.      BEST SECURITY’S OBJECTIONS LACK MERIT AND SHOULD BE
              OVERRULED
           The information sought by the Subpoena is relevant to Checkpoint’s defense and is
  proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Therefore, Best Security should be
  ordered to produce the requested information.
           Request No. 1: Documents sufficient to show the following information for your
           sales of EAS systems to Retailers: a. The entities to whom you sold the EAS
           systems; b. When you sold the EAS systems to those persons; c. The quantities of
           EAS systems sold; and d. The prices of the EAS systems.
           Response to Request No. 1: Best Security objects to this request on the grounds
           that it is overbroad, and unduly burdensome. This request, along with the other
           requests made, seeks essentially all of Best Security’s confidential business records
           and information. Both All-Tag and Checkpoint are major competitors of Best
           Security, and this request is not tailored to the specific entities to whom the parties
           sold EAS systems. By seeking information on all of Best Securities [sic] customers,
           Defendant has made no effort to limit the scope of the request so as to avoid the
           unnecessary disclosure of confidential business information.
           Information related to Best Security’s sales of EAS systems for a limited period and to a
  limited number of customers (as defined by the Subpoena) is relevant to Checkpoint’s defense of
  this matter for several reasons. In its Complaint, All-Tag alleges that Checkpoint forecloses
  competitors from selling various EAS products and takes advantage of its “unique position as a



                                                     2
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 4 of 8



  one-stop provider of integrated and complete solutions for retailers, including sales of EAS
  systems, service and installation and CCTV. (D.E. 35, ¶¶ 42-53). By its own admissions, Best
  Security is a “major competitor” of Checkpoint’s, thereby making its sales relevant because it is
  in the same market and, further, information relating to Best Security’s sales of EAS systems
  directly contradict All-Tag’s allegations.
         Moreover, Best Security’s assertion that the request is unduly burdensome is merely a
  boilerplate unsupported attempt to avoid compliance. To sustain an unduly burdensome objection,
  Best Security is required to “make a particular and specific demonstration of fact and cannot rely
  on simply conclusory assertions about the difficulty of complying with a discovery request.”
  Henderson v. Holiday CVS, L.L.C., 269 F.R.D. 682, 686 (S.D. Fla. 2010) (quoting Coker v. Duke
  & Co., Inc., 177 F.R.D. 682, 686 (M.D. Ala. 1998)). Best Security fails to explain how the request
  is “overbroad” and “unduly burdensome,” and Checkpoint attempted to minimize Best Security’s
  burden by requesting “documents sufficient to show,” rather than “all documents.”
         Finally, Best Security’s objections based on the claimed confidential nature of the
  information sought is not grounds to avoid compliance with the Subpoena. Barrington v.
  Mortgage IT, Inc. Case No. 07-61304-CIV, 2007 WL 4370647, at *1 n.3 (S.D. Fla. Dec. 10, 2007)
  (internal citations omitted). The fact that there is a Stipulated Protective Order in place that is
  more than sufficient to protect the disclosure of Best Security’s information. See, e.g., Coty Inc.
  v. C. Lenu, Inc., Case No. 10-21812-CIV, 2010 WL 5392887, at *23 (S.D. Fla. Dec. 22, 2010)
  (subpoena requests for information regarding suppliers and customers enforced subject to the
  protections of the protective order); Sierra Equity Group v. White Oak Equity Partners, LLC, 672
  F. Supp. 2d 1369 (S.D. Fla. 2009) (ordering production of information subject to confidentiality
  agreement that limited dissemination). Courts routinely permit limited disclosure of competitor’s
  information pursuant to a protective order in antitrust matters. Direct Purchaser Class Plaintiffs
  v. Apotex Corp., Case No. 16-62492-MC-ZLOCH, 2017 WL 4230124, at *5 (S.D. Fla. May 15,
  2017) (internal citations omitted). The Court entered the Protective Order for the purpose of
  allowing the Parties and Third-Parties to produce sensitive business information in order to
  promote discovery in the case. Accordingly, because the information sought by this Request is
  relevant to Checkpoint’s defense and Best Security’s business information is protected by the
  Stipulated Protective Order, Best Security has no basis to object to the Subpoena request.




                                                  3
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 5 of 8



         Request No. 2: Documents sufficient to show the following information for your
         sales of EAS labels to Retailers: a. The entities to whom you sold the EAS labels;
         b. When you sold the EAS labels to those persons; c. The quantities of EAS systems
         sold; and d. The prices of the EAS labels.
         Response to Request No. 2: Best Security objects to this request on the grounds
         that it is overbroad, and unduly burdensome. This request, along with the other
         requests made, seeks essentially all of Best Security’s confidential business records
         and information. Both All-Tag and Checkpoint are major competitors of Best
         Security, and this request is not tailored to the specific entities to whom the parties
         sold EAS labels or to whom they sold specific types of labels. By seeking
         information on all of Best Securities [sic] customers, Defendant has made no effort
         to limit the scope of the request so as to avoid the unnecessary disclosure of
         confidential business information.
         Because Best Security’s objections to Request No. 2 generally mirror those asserted in
  response to Request No. 1, Checkpoint incorporates the same response.
         Request No. 3: Documents sufficient to show the following information for your
         sales of EAS labels to manufacturers, distributors, or packagers of packaged goods;
         or through any source-tagging arrangement: a. The entities to whom you sold the
         EAS labels; b. When you sold the EAS labels to those persons; c. The quantities of
         EAS systems sold; and d. The prices of the EAS labels.
         Response to Request No. 3: Best Security objects to this request on the grounds
         that it is overbroad, and unduly burdensome. This request, along with the other
         requests made, seeks essentially all of Best Security’s confidential business records
         and information. Both All-Tag and Checkpoint are major competitors of Best
         Security, and this request is not tailored to the specific entities to whom the parties
         sold EAS labels or to whom they sold specific types of labels. By seeking
         information on all of Best Securities [sic] customers, Defendant has made no effort
         to limit the scope of the request so as to avoid the unnecessary disclosure of
         confidential business information.
         Because Best Security’s objections to Request No. 3 generally mirror those asserted in
  response to Request No. 1, Checkpoint incorporates the same response.
         Request No. 4: Agreements between Best Security Industries and any other entity
         relating to providing Retailers with EAS system installation or service, CCTV,
         and Fire/Intrusion services.
         Response to Request No. 4: Best Security objects to this request on the grounds
         that it is overbroad, and unduly burdensome. This request, along with the other
         requests made, seeks essentially all of Best Security’s confidential business
         records and information. Both All-Tag and Checkpoint are major competitors of
         Best Security, and this request is not tailored to the specific classes of products,
         the nature of the installation or service contracts, or the entities or categories of
         entities to whom the parties sold such EAS system installation or service, CCTV,
         and Fire/Intrusion services. By seeking information on all of Best Securities [sic]




                                                   4
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 6 of 8



             customers, Defendant has made no effort to limit the scope of the request so as to
             avoid the unnecessary disclosure of confidential business information.

             Because Best Security’s objections to Request No. 4 generally mirror those asserted in
  response to Request No. 1, Checkpoint incorporates the same response. In addition, information
  relating to Best Security’s ability to provide CCTV and Fire/Intrusion services is necessary and
  relevant to refute All-Tag’s allegations that competitors could not provide such services.
             Request No. 5: Documents sufficient to show the geographic areas in the United
             States where Best Security Industries (either on its own or in affiliation with another
             entity or entities) can provide installation and/or service of EAS systems.
             Response to Request No. 5: Best Security objects to this request on the grounds
             that it is unduly burdensome. Searching for an existing document that provides the
             information sought will require a methodical search for document that may or may
             not exist. Best Security is willing to simple [sic] inform the parties as to the
             geographic areas that it services.2
             Even though Best Security stated it will inform the parties of its geographical scope, it has
  not provided any information responding to this Request. Moreover, this proposal is insufficient
  as Checkpoint requires unambiguous documents showing the geographical scope of Best
  Security’s installation and servicing capabilities in order to refute All-Tag’s claim that Checkpoint
  has foreclosed competition in the Relevant Markets. For the reasons above, Best Security’s bare
  statement that the Request is “unduly burdensome,” is insufficient. Although Best Security has
  asserted that collecting the information sought “will require a methodical search,” that objection
  too is insufficient and Best Security has not provided anything to substantiate that claim. See, e.g.,
  Lane v. Capital Acquisitions, 242 F.R.D. 667, 669 (S.D. Fla. 2005) (compliance with request
  seeking relevant information cannot be avoided merely due to significant time required).
      III.      CONCLUSION
             WHEREFORE, Defendant Checkpoint Systems, Inc. requests the entry of an order
  compelling Best Security Acquisition, LLC to produce all documents responsive to the Subpoena,
  overruling Best Security Acquisition, LLC’s objections thereto, and for such further relief as this
  Court deems just and proper.



  2
   Best Security’s Objection also included Responses to Request Nos. 6 and 7, but Best Security
  acknowledged that the Subpoena did not make any requests beyond No. 5. Best Security’s
  inclusion of requests not made by the Subpoena only further demonstrates the minimal effort
  Best Security made to comply with the Subpoena, instead asserting only boilerplate objections.


                                                       5
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 7 of 8



          S.D. Fla. L.R. 7.1(a)(3) CERTIFICATE OF CONFERENCE OF COUNSEL
         Pursuant to Local Rule 7.1(a)(3), undersigned counsel hereby certifies that counsel for the
  movant has conferred with counsel for Best Security Acquisition, LLC in a good faith effort to
  resolve the issues but has been unable to resolve the issues.


   Dated: April 3, 2019                            /s/ Gavin C. Gaukroger
                                                   One of the attorneys for Checkpoint Systems, Inc.

   Gavin C. Gaukroger                              Robert J. Palmersheim (pro hac vice)
   Fla. Bar. No. 76489                             Anand C. Mathew (pro hac vice)
   Charles H. Lichtman                             Julie M. Mallen ((pro hac vice)
   Fla. Bar No. 501050                             PALMERSHEIM & MATHEW LLP
   BERGER SINGERMAN LLP                            401 N. Franklin Street, Suite 4S
   350 East Las Olas Boulevard, Suite 1000         Chicago, Illinois 60654
   Fort Lauderdale, Florida 33301                  Tel: (312) 319-1791
   Tel: (954) 525-9900                             Fax: (312) 878-2890
   Fax: (954) 523-2872                             rjp@thepmlawfirm.com
   ggaukroger@bergersingerman.com                  acm@thepmlawfirm.com
   clichtman@bergersingerman.com                   jmm@thepmlawfirm.com
   DRT@bergersingerman.com




                                                   6
Case 9:17-cv-81261-WPD Document 97 Entered on FLSD Docket 04/03/2019 Page 8 of 8



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 3rd day of April 2019, a true and correct copy of the

  foregoing Defendant’s Motion to Compel Non-Party Best Security Acquisitions, LLC to Produce

  All Documents Responsive to Subpoena and Incorporated Memorandum of Law was served via

  CM/ECF on counsel of record in this case indicated below, and a copy was sent via e-mail to Eric

  Horbey, Lazer, Aptheker, Rosella & Yedid, P.C. at horbey@larypc.com, counsel for Non-Party

  Best Security Acquisitions, LLC.


   Damon Suden                                       Christopher W. Kammerer
   KELLEY DRYE & WARREN LLP                          John F. Mariani
   101 Park Avenue                                   KAMMERER MARIANI PLLC
   New York, NY 10178                                1601 Forum Place, Suite 500
   212-808-7800                                      West Palm Beach, FL 33401
   Email: dsuden@KelleyDrye.com                      561-990-1592
                                                     Email: ckammerer@kammerermariani.com
   Julian Solotorovsky                               Email: jmariani@kammerermariani.com
   Matthew C. Luzadder
   KELLEY DRYE & WARREN LLP                          John B. Williams
   333 West Wacker Drive                             WILLIAMS LOPATTO PLLC
   Chicago, IL 60606                                 1707 L Street NW, Suite 550
   312-857-7070                                      Washington, DC 20036
   Email: jsolotorovsky@KelleyDrye.com               202-296-1611
   Email: mluzadder@kelleydrye.com                   Email: jbwilliams@williamslopatto.com

   William A. MacLeod
   KELLEY DRYE & WARREN LLP
   3050 K Street NW, Suite 400
   Washington, DC 20007
   202-342-8811
   Email: wmacleod@kelleydrye.com

                                                       /s/ Gavin C. Gaukroger




                                                 7
